UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GW COMMUNICATIONS, LLC,

                             Plaintiff,
                                                           DEFAULT JUDGMENT
               - against -
                                                              19 Civ. 1691 (PGG)
RED BLUE MEDIA, INC.,
d/b/a Guff Media,

                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                 WHEREAS Plaintiff commenced this action by filing a Complaint on February

22, 2019 (Dkt. No. 1); and

                 WHEREAS the Court extended Plaintiffs time to serve Defendant with the

Summons and Complaint until August 30, 2019 (Dkt. No. 8); and

                 WHEREAS Plaintiff served the Summons and Complaint on June 26, 2019 by

delivering these documents to an agent of the Secretary of State of the State of New York (Dkt.

No. 10); and

                 WHEREAS Plaintiff filed proof of such service on July 10, 2019 (Id.); and

                 WHEREAS Defendant has not responded to the Complaint or appeared in this

action; and

                 WHEREAS on December 17, 2019, the Court ordered Defendant to show cause

why an order for default judgment should not be entered against it at a hearing on January 16,

2020 (Dkt. No. 21); and

                 WHEREAS Plaintiff served the Order to Show Cause on Defendant on December

20, 2019 (Dkt. No. 22); and
               WHEREAS Defendant filed no opposition to Plaintiffs motion for a default

judgment and did not appear at the January 16, 2020 hearing;

               IT IS HEREBY ORDERED that a default judgment is entered against Defendant

in the total sum of $89,521.98: $89,003.98 for the amount owed under contract (including

prejudgment interest at the contractual rate of 8 percent) and $518 in costs, plus post-judgment

judgment interest calculated at the rate set forth in 28 US.C. $ 1961.

Dated: New York, New York
       January/(©, 2020
                                              SO ORDERED.


                                                     [%±4A..4,f
                                              Pal'G. Gandee>
                                              United States District Judge




                                                 2
